FILED
                             NOT FOR PUBLICATION
                                                                            MAY 21 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


KAREN NINOSKA ULLOA-ANTUNEZ;                     No.   16-70995
ESTEFAN ALEJANDRA ULLOA-
ANTUNEZ, AKA Estefani Ulloa-Antunez,             Agency Nos.         A202-078-665
AKA Estefany Ulloa-Antunez, AKA                                      A202-078-666
Estefany Alejandra Ulloa-Antunez,

              Petitioners,                       MEMORANDUM*

 v.

WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 16, 2019**
                              San Francisco, California


Before: WALLACE, IKUTA, and CHRISTEN, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Karen Ninoska Ulloa-Antunez and her daughter, Estefan Alejandra Ulloa-

Antunez, natives and citizens of Honduras, petition for review of an order of the

Board of Immigration Appeals (BIA) dismissing their appeal of an order of an

Immigration Judge (IJ), which denied their claims for asylum, withholding of

removal, and protection under the Convention Against Torture (CAT). We have

jurisdiction based on 8 U.S.C. § 1252 and deny the petition.

      Substantial evidence supports the BIA’s conclusion that petitioners are not

entitled to asylum because they failed to establish that any harm they suffered in

Honduras was or would be on account of a protected ground. See 8 U.S.C.

§ 1101(a)(42); Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“An alien’s

desire to be free from harassment by criminals motivated by theft or random

violence by gang members bears no nexus to a protected ground.”). Further,

although the IJ found Ulloa-Antunez to be credible, that credibility finding does

not entitle petitioners to relief because her testimony fails to demonstrate that they

satisfy the requirements for asylum.

      Substantial evidence also supports the BIA’s decision that petitioners are not

entitled to withholding of removal because they have not shown that their lives or

freedom would be threatened in Honduras because of a protected ground. See 8

U.S.C. § 1231(b)(3); 8 C.F.R. § 1208.16(b). For that reason, the BIA’s error in


                                           2
applying the “one central reason” standard to the question of nexus in petitioners’

withholding of removal claims, see Barajas-Romero v. Lynch, 846 F.3d 351, 359

(9th Cir. 2017), was harmless.

      Petitioners do not challenge the agency’s determination that they are

ineligible for CAT relief and therefore waive any argument regarding CAT. See

Martinez-Serrano v. I.N.S., 94 F.3d 1256, 1259 (9th Cir. 1996). Moreover,

because petitioners do not identify anything in the record showing that the IJ failed

to evaluate any evidence or testimony, demonstrated cultural bias, or misapplied

the law, petitioners’ claim that the IJ violated their due process rights is meritless.

The BIA decision was sufficiently reasoned and detailed for our review, and

remand for further explanation is not warranted. See Lopez v. Ashcroft, 366 F.3d
799, 807 n.6 (9th Cir. 2004).

      Finally, the notice to appear filed by the Department of Homeland Security

was adequate to vest jurisdiction in the removal proceeding in the immigration

judge. Karingithi v. Whitaker, 913 F.3d 1158, 1161 (9th Cir. 2019).

PETITION DENIED.




                                            3